Case: 15-1242   Document: 135    Page: 1   Filed: 05/28/2020




           NOTE: This order is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                 ______________________

        CLICK-TO-CALL TECHNOLOGIES, LP,
                    Appellant

                            v.

   INGENIO, INC., THRYV, INC., FKA DEX MEDIA,
       INC., FKA YELLOWPAGES.COM, LLC,
                    Appellees

      ANDREI IANCU, UNDER SECRETARY OF
    COMMERCE FOR INTELLECTUAL PROPERTY
     AND DIRECTOR OF THE UNITED STATES
       PATENT AND TRADEMARK OFFICE,
                    Intervenor
              ______________________

                       2015-1242
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2013-
 00312.
                  ______________________

                     SUA SPONTE
                 ______________________
Case: 15-1242      Document: 135    Page: 2      Filed: 05/28/2020




 2              CLICK-TO-CALL TECHNOLOGIES, LP   v. INGENIO, INC.



     Before O’MALLEY and TARANTO, Circuit Judges, and
               STARK, Chief District Judge *.
 PER CURIAM.
                          ORDER
     Upon consideration of the judgment of the Supreme
 Court of the United States in Thryv, Inc., fka Dex Media,
 Inc. v. Click-To-Call Technologies, LP, et al., 140 S. Ct.
 1367 (2020), vacating and remanding with instructions to
 dismiss for lack of appellate jurisdiction,
     IT IS ORDERED THAT:
     (1) The mandate of this court issued on October 9,
     2018, is recalled, the appeal is reinstated, and this
     court’s August 16, 2018, judgment is vacated.
     (2) The official caption is revised as reflected above
     in light of the notice filed by Thryv, Inc. at the Su-
     preme Court.
     (3) The appeal is dismissed for lack of jurisdiction.
     The mandate shall reissue forthwith.
     (4) Each party shall bear its own costs.


                                   FOR THE COURT

          May 28, 2020             /s/ Peter R. Marksteiner
             Date                  Peter R. Marksteiner
                                   Clerk of Court




     *  The Honorable Leonard P. Stark, Chief District
     Judge, United States District Court for the District of
     Delaware, sitting by designation.